DETAILED ACTION 
This office action is in response to the remarks filed on 10/28/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Masini et al. US 10454371.
	Regarding Claim 1, Chen teaches (Figures 2-12 and 16) a control circuit (34) of a buck-boost converting apparatus (30), comprising: an output stage (32) comprising a first switch (SW1), a second switch (SW2) and an output inductor (L), one terminal of the output inductor being coupled to a node between the first switch and the second switch (first terminal of  L); a current sensing circuit (sensing the Iload, Vin and Vout), coupled to the node (Fig. 16) and configured to sense an output current of the buck-boost converting apparatus and provide a current sensing signal (e.g. Ib or Vb, see par. 27-28 and 42); and a mode determination circuit (3082-3812 and switch), 
	Chen does not teach the mode determination circuit determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes of the output current and the default current.
	Masini teaches (Figures 1-5) the mode determination circuit (determining the transition between buck and boost) determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes (See fig. 4-5) of the output current (304) and the default current (Ith). (For Example: abstract, Col. 4 lines 1-50, Col. 5 lines 28-51 &60-67, Col. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the mode determination circuit determines an operation mode of the buck-boost converting ap

	Regarding Claim 2, Chen teaches (Figures 2-12 and 16) further comprising: a pulse width modulation generation circuit (3814 and 40-44), coupled to the mode determination circuit (at  3808-3812) and configured to generate a pulse width modulation signal (PWM) according to the switching control signal (from 308-3812). (For Example: Paragraphs 27-31, 33-38 and 42)

	Regarding Claim 3, Chen teaches (Figures 2-12 and 16) a driver (36) and an output stage (32), the driver is coupled between the pulse width modulation generation circuit (3814 and 40-44) and the output stage (32) and configured to generate a plurality of switch control signals (VA-VD) to the output stage according to the pulse width modulation signal (PWM). (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 4, Chen teaches (Figures 2-12 and 16) wherein the pulse width modulation generation circuit (3814 and 40-44) further comprises: a mode switching circuit (3814), coupled to the mode determination circuit (38) and configured to generate a mode switching signal (from 3814) corresponding to the buck 
	Regarding Claim 5, Chen teaches (Figures 2-12 and 16) wherein the mode determination circuit (3802-3812 and switch) comprises: a first determination circuit (e.g. with 3808), configured to determine a switching between the buck mode and the buck-boost mode according to the default voltage and the current sensing signal (Vdec and Ib or Vb); and a second determination circuit (3810 or 3812), configured to determine a switching between the buck-boost mode and the boost mode according to the default voltage and the current sensing signal (Exam Note: with the comparison done by 3808-3812 the signals s(3:0) change states which then change the ramps SAW12 and SAW34 which are generated by 44 based on said signals). (For Example: Paragraphs 27-31, 33-38 and 42) 	
	Regarding Claim 8, Chen teaches (Figures 2-12 and 16) a buck-boost mode switching method (from 30), applied to a buck-boost converting apparatus (30), an output stage (at 32) of the buck-boost converting apparatus comprising a first switch (SW1), a second switch (SW2) and an output inductor (L), one terminal of the output inductor being coupled to a node (first terminal of L) between the first switch and the second switch, the buck-boost mode switching method comprising steps of: sensing an output current of the buck-boost converting apparatus (sensing Iload) at the node (Fig. 16) and providing a current sensing signal (Ib or Vb); generating a default voltage (Vdec) according to the current sensing signal and a default current (3802 or 3806); and generating a switch control signal (from 3808-3812) according to the default voltage and the current sensing signal to control the buck-boost converting apparatus to be operated in a buck mode, a boost mode or a buck-boost mode. (For Example: Paragraphs 27-31, 33-38 and 42)
Chen does not teach the mode determination circuit determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes of the output current and the default current.
	Masini teaches (Figures 1-5) the mode determination circuit (determining the transition between buck and boost) determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes (See fig. 4-5) of the output current (304) and the default current (Ith). (For Example: abstract, Col. 4 lines 1-50, Col. 5 lines 28-51 &60-67, Col. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the mode determination circuit determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes of the output current and the default current, as taught by Zhang to avoid the risk of getting stuck in the wrong state when managing buck-boost transitions in existing circuits
	Regarding Claim 9, Chen teaches (Figures 2-12 and 16) further comprising: generating a pulse width modulation signal (PWM) according to the switching control signal; and generating a plurality of switch control signals (VA-VD) to an output stage (32) of the buck-boost converting apparatus according to the pulse width modulation signal. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 10, Chen teaches (Figures 2-12 and 16) further comprising: generating a mode switching signal (from 3814) corresponding to the buck mode, the boost mode or the buck-boost mode according to the switch control signal (from 3808-3812); and generating the pulse width modulation signal (PWM) corresponding to the buck mode, the boost mode or the buck-boost mode according to the mode switching signal. (For Example: Paragraphs 27-31, 33-38 and 42)
	Regarding Claim 11, Chen teaches (Figures 2-12 and 16)further comprising: determining a switching between the buck mode and the buck-boost mode according to the default voltage and the current sensing signal (Vdec and Ib or Vb); and determining a switching between the buck-boost mode and the boost mode according to the default voltage and the current sensing signal (See fig. 11 and 16).  (For Example: Paragraphs 27-31, 33-38 and 42)

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Masini et al. US 10454371 and further in view of Zhang et al. US 20110156683.
	Regarding Claim 6, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the first determination circuit (3808).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach and the first determination circuit compares the current sensing signal and the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode, and the second time is later than the first time.
	Zhang teaches (Figures 1-2) and the first determination circuit (Comp1) compares the current sensing signal (Vsum) and the default voltage (Vc1) at a second time to generate the switch control signal (Vrst1) to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode (done by Comp1 and 201, see Fig. 3), and the second time is later than the first time. (For Example: Paragraphs 17-24)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include and the first determination circuit compares the current sensing signal and the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck mode or the buck-boost mode, and the second time is later than the first time, as taught by Zhang to have high efficiency even when generating a desired output voltage that is close to the input voltage. 
	Regarding Claim 12, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the first determination circuit (3808).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach and comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time; if the current sensing signal is higher than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck mode; and if the current sensing signal is lower than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode.
	Zhang teaches (Figures 1-2) and comparing the current sensing signal with the default voltage (at comp1 with Vsum and VC1) at a second time to generate the switch control signal (VRST), wherein the second time is later than the first time; if the current sensing signal is higher than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck mode (Fig. 2b left side, buck only); and if the current sensing signal is lower than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode (when Buck signal is on and remains on). (For Example: Paragraphs 17-24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include and comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time; if the current sensing signal is higher than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck mode; and if the current sensing signal is lower than the default voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode, as taught by Zhang to have high efficiency even when generating a desired output voltage that is close to the input voltage. 

Claims 7  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20120319669 in view of Masini et al. US 10454371 and further in view of Henzler et al. US 10622898.
	Regarding Claim 7, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the second determination circuit (3810 or 3812).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach the second determination circuit compares the current sensing signal with the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode, and the second time is later than the first time.
	Henzler teaches (Figures 4-5) the second determination circuit (445) compares the current sensing signal (Coil current) with the default voltage (tolerance current) at a second time to generate the switch control signal (from 445) to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode (See fig. 5), and the second time is later than the first time. (For Example: Col. 6 lines 43-67 and col. 7)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include the second determination circuit compares the current sensing signal with the default voltage at a second time to generate the switch control signal to control the buck-boost converting apparatus to be operated in the buck-boost mode or the boost mode, and the second time is later than the first time, as taught by Henzler, to improve the regulated output voltage accuracy and reduce the regulated output voltage ripple.
	Regarding Claim 13, Chen teaches (Figures 2-12 and 16) wherein the current sensing signal (Ib or Vb) is equal to the default voltage (Vdec) at a first time (par. 48 which SW1 on), and the second determination circuit (3810 or 3812); and if the current sensing signal is lower than a voltage, controlling the buck-boost converting apparatus to be operated in the buck-boost mode (Fig. 11, with lower sensing signal the converter moves from boost to buck-boost mode); and if the current sensing signal is higher than a voltage, controlling the buck-boost converting apparatus to be operated in the boost mode (Fig. 11, with higher sensing signal the converter moves from buckboost mode to boost mode).  (For Example: Paragraphs 27-31, 33-38 and 42)
	Chen does not teach comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time.
	Henzler teaches (Figures 4-5) a default voltage (tolerance current), comparing the current sensing signal with the default voltage ( coil current and tolerance current, at 445) at a second time to generate the switch control signal (from 445), wherein the second time is later than the first time. (For Example: Col. 6 lines 43-67 and col. 7)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include comparing the current sensing signal with the default voltage at a second time to generate the switch control signal, wherein the second time is later than the first time, as taught by Henzler, to improve the regulated output voltage accuracy and reduce the regulated output voltage ripple.
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
	Applicant argued that “After comparing Masini with the independent claim 1, since…Masini fails to disclose the feature “the mode determination circuit determines an operation mode of the buck-boost converting apparatus according to a comparison result of current change slopes of the output current and the default current’ of the independent claim 1 of the application.”. However, Masini teaches on Col. 5 lines 28-51 that the elements 230-232 act as a current slope detectors and the these detectors determine if the mode of operation is a buck or boost cycle based on the output of said comparators. Masini Col. 4 lines 36-51 mentions that by knowing the polarity of the slope either positive or negative the circuitry can thus determine the next cycle. Therefore, by determining the change in slope which can be positive or negative the next state cycle (buck or boost) is determined and the claims are met by the prior art of record. (Also, see Col. 6 lines 41-46)
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838